Citation Nr: 1726492	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  05-32 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a heart disability, to include ischemic heart disease.

2. Entitlement to an initial compensable rating for hepatitis.

3. Entitlement to total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran and Spouse

ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) from March 2004 (hepatitis), June 2009 (hepatitis), and January 2012 (heart) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

The case was previously before the Board in March 2014 when it was remanded for further development.  In the remand, the Board noted that TDIU had been denied in an August 2013 rating decision; however, the issue was still before the Board as part of the Veteran's claims for increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).

In December 2013, the Veteran and a witness testified at a hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

The issues of entitlement to an initial compensable rating for hepatitis, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's current heart disability is related to active duty.

CONCLUSION OF LAW

The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). The Board is satisfied that there has been substantial compliance with the March 2014 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Service Connection - Heart Disability

a.  Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (a). Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313  (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Certain chronic diseases may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. §§ 3.307 (a)(3); 3.309(a). Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013).

If a veteran develops a disorder listed in 38 C.F.R. § 3.309 (e), which have been shown to be caused by exposure to Agent Orange, to a degree of 10 percent or more within the specified period, the disorder shall be presumed to have been incurred during service. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e). Diseases to which the presumption applies include ischemic heart disease. 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.309 (e). 

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a)(6)(iv). Once exposure has been established by the evidence, the presumptions found at 38 C.F.R. § 3.309 (e) are applicable.

b.  Analysis

The Veteran contends that his current heart disability is due to active service exposure to herbicides while stationed in Korea.  He has been diagnosed with coronary artery disease.  See June 2015 VA examination.  

During the December 2013 hearing, the Veteran stated he was in Korea from 1966 to May of 1968. 

In a December 2011 VA memorandum, the Joint Services Records Research Center (JSRRC) Coordinator at the RO detailed the actions taken to attempt to verify the Veteran's service.  The Veteran's personnel file was reviewed and showed he served in Korea with HHC 1st Battalion, 31st Infantry 7th Infantry Division from October 10, 1966 to October 10, 1967.  The Coordinator noted, however, that there is no evidence that the Veteran served along the Korean DMZ and was attached to one of the specific units between April 1, 1968 and August 3l, 1971. In October 2011, the RO sent a letter to the Veteran requesting evidence that he was exposed to Agent Orange, to include any evidence that he served in a unit stationed in Korea between April 1, 1968 and August 31, 1971. The Veteran replied in October 2011, indicating that he had no additional information or evidence to submit. As a result, the JSRRC coordinator made a formal finding stating "[t]he information available does not establish service along the Korean DMZ or exposure to herbicides." 

Thus, presumptive service connection based on exposure to herbicides is not warranted.

Service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran did not experience any heart conditions until September 1993. In the his initial claim for compensation, the Veteran's contentions were that his heart disability was due to exposure to agent orange while in Korea. The Veteran has offered no evidence that his heart disability is related to service other than an opinion that it is due to herbicide exposure. 

The Veteran's April 1968 separation examination did not document any issues pertaining to the heart. On his report of medical history form, the Veteran reported that he did not have any shortness of breath, or heart palpitations. The Veteran's service treatment records (STRs) are silent for any cardiac related events or complaints.

The Veteran was afforded a VA examination in June 2015. The VA examiner opined that absent a presumption of exposure to herbicides, there is no documentation that the Veteran's heart condition is related to military service. 

Although the Veteran has asserted that his heart disability is due to exposure to herbicides during service, he has not been shown to have the experience, training, or education necessary to make an etiology opinion. See 38 C.F.R. § 3.307(b). Lay persons are competent to provide opinions on some medical issues; however, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of herbicides and associated diseases. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

The Board has considered all of the pertinent evidence of record to include the Veteran's STRs, his post service clinical records, the clinical opinions, and the Veteran's lay statements and finds that the preponderance of the evidence is against a finding that the Veteran's heart disability is caused by or causally related to service. Therefore, the claim of service connection for heart disability, to include ischemic heart disease must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a heart disability is denied.


REMAND 

In order for the Veteran to be found to be eligible for a compensable evaluation for hepatitis, the hepatitis must be shown to be symptomatic. Necessary symptoms include fatigue, malaise, nausea, vomiting, anorexia, arthralgia, or right upper quadrant pain that have a total duration of at least one week, during the past 12-month period. 

In the March 2014 remand, the Board noted that the record was unclear as to whether or not the Veteran's hepatitis was symptomatic. June 2006 and May 2009 VA examinations did not show any related symptoms. In contrast, the Veteran testified at the 2013 Board hearing that he has nausea and fatigue. His spouse testified to his fatigue and that it seems like he is tired all the time. 

The Veteran, his spouse, and others have provided written statements as to his reported symptoms; however, they have not been shown to have the experience or training necessary to determine the etiology of his fatigue and nausea, especially, as he has multiple disabilities, to include a heart disability and migraines. The Board remanded for an examination to clarify any symptoms and related etiology.  

The March 2014 remand specifically directed the VA examiner to "differentiate, if possible, between the Veteran's alleged symptoms due to hepatitis from those due to his other disabilities (i.e. migraines, heart disability)." The Veteran was afforded a VA examination in June 2015, but the examiner did not provide any discussion beyond answering the standard compensation and pension examination (C&P) questions.  The examiner did not differentiate between the Veteran's alleged symptoms from hepatitis from his other disabilities, or provide a statement why that was not possible in the opinion. Thus, an addendum opinion must be obtained. 

The addendum should address the lay statements from the Veteran and his spouse that the Veteran is fatigued and that he seems tired all of the time, and the examiner's documentation, in the June 2016 VA examination opinion, of no fatigue or malaise within the previous 12 months. 

TDIU

The issue of entitlement to TDIU is inextricably intertwined with the issue of entitlement to a compensable rating for hepatitis; thus, it must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Contact the examiner who conducted the June 2015 examination, or another appropriate examiner, to obtain a supplemental medical opinion to determine the extent of the Veteran's service-connected hepatitis. Copies of all pertinent records, to include a copy of this remand, should be made available to the examiner for review. If the examiner cannot provide an opinion without an examination, the Veteran should be scheduled for the examination. The examiner should be aware that at the time of the June 2015 VA examination, the Veteran was two month post stroke.  

In addition the examiner is asked in the opinion to include the following:

(a) The examiner should differentiate, if possible, between the Veteran's alleged symptoms due to hepatitis from those due to his other disabilities (i.e. migraines, heart disability). 

(b) The examiner should also discuss the lay statements that the Veteran is fatigued and tired all the time. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2. Thereafter, readjudicate the issues on appeal. If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


